Case 9:18-cv-80176-BB Document 312 Entered on FLSD Docket 11/26/2019 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

   IRA KLEIMAN, as the personal representative            CASE NO.: 9:18-cv-80176-BB/BR
   of the Estate of David Kleiman, and W&K Info
   Defense Research, LLC

          Plaintiffs,

   v.

   CRAIG WRIGHT

          Defendant.

        PLAINTIFFS’ NOTICE OF FILING REDACTED DEPOSITION TRANSCRIPT

         Pursuant to this Court’s instructions, Plaintiffs are hereby filing the April 4, 2019

  deposition of Defendant Craig Wright where confidential portions of the transcript have been

  redacted.

   Dated November 26, 2019                        Respectfully submitted,

                                                  s/ Velvel (Devin) Freedman
                                                  Velvel (Devin) Freedman, Esq.
                                                  ROCHE FREEDMAN LLP
                                                  200 S. Biscayne Blvd.
                                                  Suite 5500
                                                  Miami, Florida 33131
                                                  vel@rochefreedman.com

                                                  Kyle W. Roche, Esq.
                                                  Admitted Pro Hac Vice
                                                  ROCHE FREEDMAN LLP
                                                  185 Wythe Avenue F2
                                                  Brooklyn, New York 11249
                                                  kyle@rochefreedman.com

                                                  Andrew S. Brenner, Esq.
                                                  BOIES SCHILLER FLEXNER LLP
                                                  100 SE 2nd Street, Suite 2800
                                                  Miami, Florida 33131
                                                  abrenner@bsfllp.com
Case 9:18-cv-80176-BB Document 312 Entered on FLSD Docket 11/26/2019 Page 2 of 2



                                                      Counsel to Plaintiffs Ira Kleiman as Personal
                                                      Representative of the Estate of David Kleiman
                                                      and W&K Info Defense Research, LLC.




                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on November 26, 2019, I electronically filed the foregoing
  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document
  is being served this day on all counsel of record via transmission of Notices of Electronic Filing
  generated by CM/ECF.

                                                      /s/ Velvel (Devin) Freedman
                                                      Velvel (Devin) Freedman




                                                  2
